      Case 5:17-cv-02727-BLF Document 181 Filed 06/14/19 Page 1 of 6


     William E. Kennedy California Bar No. 158214
 1   CONSUMER LAW OFFICE OF WILLIAM E. KENNEDY
     2797 Park Avenue, Suite 201
 2   Santa Clara, California 95050
     Telephone: (408) 241-1000
 3   Facsimile: (408) 241-1500
     Email: wkennedy@kennedyconsumerlaw.com
 4
     Ben Dupré California Bar No. 231191
 5
     DUPRÉ LAW FIRM PROF. CORP.
 6   3567 Benton St. # 171
     Santa Clara, CA 95051
 7   Telephone: (408) 874-5300
     Facsimile: 408) 727-5310
 8   Email: bendupre@gmail.com
 9   Attorneys for Plaintiff PHYLLIS SANDIGO
10
                                 UNITED STATES DISTRICT COURT
11

12                              NORTHERN DISTRICT OF CALIFORNIA

13

14   Phyllis Sandigo,                             5:17-cv-02727 BLF
15                 Plaintiff,                     PLAINTIFF’S OPPOSITION TO
                                                  OCWEN’S MOTION IN LIMINE #1
16          v.                                    (Evan Hendricks)
17   Ocwen Loan Servicing, LLC and U.S. Bank      Date: June 21, 2019
     National Association, as Trustee for GSAA    Time: 1:30 p.m.
18   Home Equity Trust 2007-3, Asset Backed       Courtroom 3, Fifth Floor
     Certificates, Series 2007-3,                 Hon. Beth Labson Freeman
19
                   Defendants.                    Action Filed: April 11, 2017
20                                                Trial Date: August 19, 2019
21

22

23

24

25

26

27

28


                                                                                 1
      Case 5:17-cv-02727-BLF Document 181 Filed 06/14/19 Page 2 of 6



 1   I.     INTRODUCTION
 2          The reason for Ocwen’s concern about the anticipated testimony of Evan Hendricks is
 3
     easily understood by reference to its recent litigation history. In Daugherty v. Owen 5:14-cv-
 4
     24506 (WV 2016) Judge Berger of the West Virginia District rejected Ocwen’s motion to
 5
     exclude him from testifying in a case where the issues were identical to this case – namely, (1)
 6

 7   the reasonableness (or lack thereof) of Ocwen’s so-called “investigations” of the Plaintiff’s

 8   disputes, and (2) the harm Ocwen’s failures caused to the Plaintiff’s creditworthiness. (Ruling

 9   from the Bench rejecting Ocwen’s motion to exclude Mr. Hendricks’ testimony of the Honorable
10   Judge Irene C. Berger attached as Exhibit 2 to Dupre Declaration.)
11
            The U.S. Court of Appeals for the Fourth Circuit rejected Ocwen’s appeal which asserted
12
     that Judge Berger erred in admitting Mr. Hendricks’ testimony. (Fourth Circuit’s Opinion
13
     attached as Exhibit 3 to Dupre Declaration.) Daugherty v. Ocwen Loan Servicing, LLC 701 Fed.
14

15   Appx. 246 (2017).

16          Having been found guilty of violating the FCRA, based in part on Mr. Hendricks’
17   testimony, it is understandable that Ocwen does not want to allow Mr. Hendricks here to repeat
18
     testimony he gave previously. But the law and facts unequivocally mandate that once again
19
     Ocwen’s position be rejected, as Mr. Hendricks is eminently qualified, and, just as in Daugherty,
20
     his testimony will be relevant, reliable and helpful to the jury.
21
            Moreover, Ocwen attempts to apply an incorrect legal standard in arguing that the
22

23   Daubert factors for scientific analysis apply. Simply put, Mr. Hendricks is a specialized

24   knowledge expert who can help the jury understand how and why the derogatory Ocwen
25   tradeline harmed Plaintiff’s creditworthiness. He is not a scientific expert, so any scientific
26
     protocols clamored for by Ocwen are not applicable.
27
            Mr. Hendricks’ conclusion was that Ocwen damaged Ms. Sandigo’s creditworthiness in
28


                                                                                                        1
      Case 5:17-cv-02727-BLF Document 181 Filed 06/14/19 Page 3 of 6


     two ways: (1) the past-due balance rendered her ineligible for most major forms of credit --
 1

 2   because creditors won’t extend credit to consumers with past-due balances on their credit

 3   reports, and (2) the derogatory 180-days late “status,’ coupled with the past-due balance,

 4   significantly lowered her credit score. His methodology for this credit impact analysis was
 5   described in his report (“The nature and purpose of credit scores”) and his book (Chapter:
 6
     “Damage and Damages.”) Thus, it is simply inaccurate and highly disingenuous for Ocwen to
 7
     tell the court Mr. Hendricks conducted an analysis “on the fly” regarding the credit harms
 8
     Ocwen caused Ms. Sandigo and just invented a methodology while sitting at his deposition.
 9

10
     II.    MR. HENDRICKS IS QUALIFIED AND HIS OPINIONS ARE RELIABLE
11          BECAUSE OF HIS SPECIALIZED KNOWLEDGE AND EXPERIENCE.
            Mr. Hendricks is a specialized knowledge expert. He accumulated specialized knowledge
12
     on credit reporting through 41 years of professional experience, including as author of a 400-
13
     page book on credit scores and credit reports (1st Edition, 2004, 3rd Edition 2007), as an expert
14
     testifying before Congress by invitation on credit reporting and financial privacy more than 10
15
     times, as the Editor/Publisher of Privacy Times, a Washington, D.C.-based professional
16
     newsletter subscribed to by specialists, for 33 years. Privacy Times regularly published articles
17
     about credit reporting. He served under federal contract as an expert privacy consultant to the
18
     U.S. Social Security Administration for eight years. He also was a founding consultant to ID
19
     Watchdog, an identity theft services company that Equifax purchased in 2017 for $62 million.
20
            Mr. Hendricks’ expert qualifications have been further developed due to his experience
21
     as an expert witness over the past 14 years. As an expert witness, he has been granted
22
     unprecedented access to the inner workings of the participants in the credit reporting system.
23
     This includes access to internal manuals and deposition testimony which describe practices,
24
     policies, and procedures. This information, little of which is available to the public, has endowed
25
     Mr. Hendricks with a vast reservoir of specialized knowledge about credit reporting standards,
26
     logistics, successes and failures.
27
            Each of Mr. Hendricks seventeen jury trials have been in the capacity of a specialized
28


                                                                                                         2
      Case 5:17-cv-02727-BLF Document 181 Filed 06/14/19 Page 4 of 6



 1   knowledge expert. Most, if not all of these trials included Mr. Hendricks testifying about same

 2   topics that Ocwen seeks to exclude Mr. Hendricks on in this motion – the harm to Plaintiff’s

 3   credit worthiness.

 4          Ocwen’s motion incorrectly applies the wrong legal standard, the Daubert test for

 5   scientific testimony. However, when an expert testifies based on specialized knowledge, not

 6   scientific knowledge, the Daubert test is inapplicable. United States v. Cordoba, 104 F.3d 225,

 7   230 (9th Cir. 1997), as amended (Feb. 11, 1997).

 8
     III.   MR. HENDRICKS TESTIMONY IS RELIABLE
 9
            Ocwen complains that Mr. Hendricks’ methodology in evaluating the harm Ocwen caused to
10
     Ms. Sandigo’s credit worthiness is not reliable. However, Mr. Hendricks states on page 1, of his
11

12   expert report, “As a specialized knowledge expert, a fundamental method that I employ and follow is

13   to apply my experience with and specialized knowledge of such relevant matters as (1) the credit

14   reporting and credit scoring systems and industries and standards associated with them.” Dupre Decl.

15   Exh. 1 (hereinafter “Hendricks Report”). On page 14, Mr. Hendricks covers in great detail how
16   Ocwen’s conduct harmed Ms. Sandigo’s credit worthiness and the extent of that harm. Mr.
17
     Hendricks goes into further detail regarding the context in which he evaluated the credit harm to Ms.
18
     Sandigo on pages 31-35 (nature and purpose of credit scores and credit reports).
19
            Since Ocwen will be presenting its own expert witness testimony - that Ocwen’s credit
20
     reporting did not cause Ms. Sandigo any harm, Mr. Hendrick’s testimony will be even more
21

22   important for the jury to consider. Significantly, Ocwen has attacked Mr. Hendricks’ testimony

23   with respect to only one aspect (the impact on one’s credit score) of the types of harms that

24   result from chronic inaccuracies and incomplete credit reporting. Hendricks Report pp. 15-16.
25
     Mr. Hendricks’ also opines and will testify to eight other common negative impacts associated
26
     with chronic inaccuracies in credit reporting, as identified in his report (Id. pp. 15-16). This will
27
     assist the jury two fold; first, in its task of evaluating the willfulness of Ocwen’s conduct by
28


                                                                                                         3
      Case 5:17-cv-02727-BLF Document 181 Filed 06/14/19 Page 5 of 6


     providing context for the foreseeability of harms to Ms. Sandigo; and second, if the jury finds
 1

 2   that Ms. Sandigo suffered emotional distress damages, Mr. Hendrick’s provides five key factors

 3   in assessing these damages. (Id. pages 16).

 4          Ocwen claims: “Evan Hendricks testified he has never done an impact analysis, nor in
 5   this case” (MIL 6:21). This is an issue of semantics. Label it “impact analysis” or “credit
 6
     worthiness harm” as Mr. Hendricks refers to it, Mr. Hendricks clearly deals with the impact
 7
     Ocwen’s reporting had on Ms. Sandigo’s creditworthiness. Hendricks Report pp. 14-16, 31-35.
 8
            Furthermore, as Mr. Hendricks testified at his deposition, he evaluated five factors and
 9

10   applied his specialized knowledge. Dupre Decl. Exh. 4, 31: 16-35:11. This is hardly “on the fly”

11   as Ocwen tries to distort. (MIL 4:2). Ocwen also omits discussion of the methodology used by

12   Mr. Hendricks’ in reaching his conclusion. At his deposition, Mr. Hendricks cites to his 2004
13
     book Credit Scores & Credit Reports. Id. at 10:5-11:12. This methodology was most important
14
     for the public to have, particularly given the secrecy and lack of understanding that existed on
15
     this subject. The very first two chapters are all about how credit scores work. The credit scoring
16
     model Mr. Hendricks relies upon is based upon the five FICO factors that it makes available to
17

18   the public. Ocwen ignores this entirely. Mr. Hendricks notes that the rest of FICO’s methods

19   are basically treated like the Coca-Cola formula --only a select few know. Id. at 23:3-15.
20   However, as Mr. Hendricks will testify, the jury does not need to know exactly how much a
21
     credit score goes up or down as a result of one particular tradeline, but whether it was a
22
     substantial factor in a credit decision. Id. at 183:6-20. And this is the test in our jurisdiction.
23
     Abdelfattah v. Carrington Mortg. Servs. LLC, 2013 WL 495358, at *4 (N.D. Cal. Feb. 7, 2013).
24

25          As discussed in his book, and referenced in his expert report, the model Mr. Hendricks

26   used to evaluate the credit harm to Ms. Sandigo incorporates FICO parameters derived from

27   communications with FICO and materials FICO publishes. Mr. Hendricks methodology is
28   based on extensive research and interviews he has conducted. Yet, Ocwen misleadingly states


                                                                                                           4
      Case 5:17-cv-02727-BLF Document 181 Filed 06/14/19 Page 6 of 6


     that Mr. Hendricks invented his methodology by just going to the FICO website (MIL 5:17), and
 1

 2   falsely asserts his methodology has not been tested. To the contrary, Mr. Hendricks has

 3   presented these materials at industry conferences; his methodology has been included in his

 4   congressional testimony, and has been the subject of cross examination depositions over 100
 5   times, as well as at least twelve jury trials.
 6
             At the time Mr. Hendricks published his book, he was not even a regular expert witness.
 7
     Thus, it is patently untrue that Mr. Hendricks developed his opinions solely for the use at trial.
 8
     (MIL 7:12). Ocwen’s final “throw to the wall” tactic, is that Mr. Hendrick's work is “junk
 9

10   science” (Motion 5:17). Simply put, as past distinguished justices and jurists have held, Mr.

11   Hendricks is a specialized knowledge expert, and not a scientific expert. Exhibits 2, 3 & 11-12.

12   Finally, as other courts have ruled regarding objections to Mr. Hendricks’ testimony, such
13
     objections go towards the weight of the testimony, not to its admissibility. And "[v]igorous
14
     cross-examination, presentation of contrary evidence, and careful instruction on the burden of
15
     proof are the traditional and appropriate means” … for challenging the admissible evidence. Ma
16
     v. Equifax Info. Servs., LLC, 288 F. Supp. 3d 1360 (N.D. Ga. 2017). This is particularly
17

18   appropriate given Ocwen’s contentions that its expert is the only one qualified to discuss the

19   credit harm to Ms. Sandigo, and that only its kind of creditworthiness analysis exists.
20
     IV.     CONCLUSION
21
             Plaintiff respectfully requests Ocwen’s motion be summarily denied. However, if the
22
     Court is inclined to grant the motion, Plaintiff asks that the Court proceed with a Daubert
23
     hearing (and notify the parties so that Plaintiff will have Mr. Hendricks present) where the Court
24
     can hear directly from Mr. Hendricks.
25

26   Dated: June 14, 2019                             /s/ Ben E. Dupre
27                                                    Attorneys for Plaintiff Phyllis Sandigo
28


                                                                                                          5
